Order of business
In view of the fact that the oral question to the Council on misleading 'directory companies' cannot be dealt with until after 8 p.m., and the Council cannot be present at that time, which, of course, is regrettable - that is not written here but I am adding it - it has been requested that we postpone the oral question to a later part-session.
on behalf of the PSE Group. - (DE) Mr President, we have no other option but to agree. However, you said that the Council 'could not' be present. I doubt that it is unable to be present. I do not mean to say anything against the Slovenian Presidency, which is always very helpful. As I have said several times before, since political life does not run according to the Council's timetable, it ought to be possible to tell the Council, when the agenda is set, that some flexibility is required, so that, when new topics arise, they can be discussed with the Council. This is what I would like to ask for.
Secondly, Mr President, I would ask that we put it on the agenda for the next sitting, because it is an urgent matter. If those prerequisites are met, then we can agree.
on behalf of the PPE-DE Group. - Mr President, I would just like to agree with the previous speaker on the importance of this oral question. I am greatly disappointed that the Council will not be there to discuss it.
This is a matter that affects thousands - if not hundreds of thousands - of businesses throughout Europe who are being misled and actually cheated out of their own money. So it is a great pity that the Council will not be there. I think that the Council should give more importance to businesses, especially small businesses, and more importance to this Chamber.
I appreciate what you are saying. The Slovenian Presidency is usually very helpful, but unfortunately today's situation is such that you are right to complain.
We are agreed, then, that we will deal with this in the next sitting.
(The order of business was adopted thus amended)